Citation Nr: 1627387	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-27 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tongue cancer, to include as due to exposure to herbicides.

3. Entitlement to service connection for tongue cancer, now claimed as throat cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971, including service in Vietnam for which he was awarded the Combat Infantryman Badge and the Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2002 the Veteran filed a claim for service connection for tongue cancer, to include as due to exposure to herbicides.  In a January 2008 rating decision, the RO denied service connection for tongue cancer.  The Veteran did not appeal this rating decision.  Then, in November 2009 the Veteran submitted a statement claiming throat cancer.  In an April 2010 rating decision, the RO found that the claim for service connection for tongue cancer, now claimed as throat cancer, remained denied because the evidence submitted was not new and material.  As such, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In its April 2010 decision, the RO also granted service connection for PTSD and assigned a 50 percent rating effective the November 23, 2009 date of claim.  The Veteran timely appealed the initial rating assigned.

The issue of entitlement to service connection for tongue cancer, now clamed as throat cancer, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).





FINDINGS OF FACT

1. The evidence is approximately evenly balanced as to whether the overall level of impairment caused by the symptoms of the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas.

2. The preponderance of the evidence reflects that the symptoms and overall level of impairment caused by the Veteran's PTSD did not more nearly approximate total occupational and social impairment.

3. In a January 2008 rating decision the RO denied entitlement to service connection for tongue cancer, to include as due to exposure to herbicides.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the decision thus became final.

4. The additional evidence received since the January 2008 rating decision denying the claim of service connection for tongue cancer, to include as due to exposure to herbicides, relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 70 percent, but not higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2. The January 2008 rating decision denying service connection for tongue cancer, to include as due to exposure to herbicides, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

3. The additional evidence received since the January 2008 rating decision is new and material and the criteria for reopening of the claim for entitlement to service connection for tongue cancer, now claimed as throat cancer, to include as due to exposure to herbicides, have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Clams Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In reference to the claim for a higher rating for PTSD, the RO sent a letter to the Veteran in November 2009, prior to the initial adjudication of his claim, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice informed him of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned. 

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered. Specifically, private treatment records and records from VA have been obtained. The Veteran was afforded VA mental health examinations in March 2010. There is no argument that the examination is inadequate.  Rather, as indicated in the discussion below, this examination is adequate because it was based on consideration of the Veteran's prior medical history and described his PTSD in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claim.  There is no indication of available, pertinent outstanding evidence.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 70 percent rating.

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, certain mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.

The Veteran's PTSD is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, the general rating formula for mental disorders.  Under this diagnostic code, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.
 
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.
 
A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
VA treatment records and the examination report contain evidence of symptoms and overall impairment that correspond to both a 50 and a 70 percent rating.  The March 2010 VA examination report indicated that the Veteran had a history of violence, to include a prior conviction of substantial battery with intent to cause bodily harm, and current episodes of violence.  On psychiatric examination, he had an anxious mood, constricted affect, and guarded attitude.  He had a sleep impairment, obsessive behavior, weekly panic attacks, and mild remote memory loss.  The March 2010 examiner noted that the Veteran had chronic distress or impairment in social, occupational, and other functioning areas, a level that appears somewhere in between difficulty and inability to establish and maintain relationships in the 50 and 70 percent criteria.  The evidence is thus at least evenly balanced as to whether the symptoms and overall level of impairment caused by the Veteran's PTSD more nearly approximate the criteria for a 50 or a 70 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 70 percent for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
 
A higher, 100 percent rating is not, however, warranted, because the symptoms and overall impairment do not more nearly approximate the criteria for a 100 percent rating and are not evenly balanced between the 70 and 100 percent criteria.  The Veteran had few if any of the symptoms listed in the criteria for a 100 percent rating.  At the March 2010 VA examination he was oriented in all spheres and able to maintain personal hygiene with no problems with activities of daily living.  In addition, he had no delusions or hallucinations.  The examiner noted that for the past 28 years the Veteran has worked part-time as a real estate salesman, and he has good friendships.  The examiner further noted that the Veteran did not have total occupation and social impairment due to PTSD signs and symptoms, and assigned a GAF score of 58.  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  This GAF score is consistent with the above evidence showing that the Veteran's symptoms and overall impairment did not more nearly approximate the total occupational and social impairment required for a 100 percent rating, and the evidence was not approximately evenly balanced in this respect. An initial rating of 100 percent is therefore not warranted for the Veteran's PTSD.
 
Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating for PTSD is therefore not warranted.
 
For the foregoing reasons, an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.  Reasonable doubt has been resolved in the Veteran's favor in assigning this rating, and the benefit of the doubt doctrine is not otherwise for application because the preponderance of the evidence is against a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Previously Denied Claim 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 2008, the RO denied the Veteran's claim for entitlement to service connection for tongue cancer, to include as due to exposure to herbicides (Agent Orange).  Although notified of this denial, the Veteran did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran's claim of service connection for tongue cancer was denied because there was no evidence of tongue cancer that was incurred in or was aggravated by service, and tongue cancer is not a condition subject to presumptive service connection due to herbicide exposure.  In a November 2009 statement, the Veteran claimed throat cancer.  Based on a review of the claims file, it appears that the Veteran is claiming throat cancer associated with his tongue cancer.  May 2007 private treatment records contain a diagnosis of squamous cell carcinoma base of tongue disability.  August 2008 VA treatment notes show complaints of and treatment for throat cancer.  The Board notes that throat cancer (cancer of the larynx) is a condition subject to presumptive service connection due to herbicide exposure.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.309(e) (2015).

Thus, the November 2009 statement is evidence relating to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  The evidence is thus new and material and the criteria for reopening of the claim for entitlement to service connection for tongue cancer, now claimed as throat cancer, to include as due to exposure to herbicides, have therefore been met.


ORDER

An initial rating of 70 percent, but not higher, for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.

The application to reopen the claim for service connection for tongue cancer, now claimed as throat cancer, to include as due to exposure to herbicides, is granted.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, VA laws and regulations provide that if a Veteran was exposed herbicides, including Agent Orange, during service then certain listed diseases, including respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  Moreover, chronic diseases including malignant tumors are service connected if they manifest within a year of service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

A remand is required to schedule the Veteran for a VA examination and obtain outstanding records which are potentially pertinent to the claim for service connection for tongue cancer, now claimed as throat cancer, to include as due to exposure to herbicides.

Post-service records show treatment for tongue cancer and throat cancer.  January 2007 private treatment records show an impression of advanced head and neck cancer.  May 2007 private treatment records contain a diagnosis of tongue cancer and August 2008 VA treatment records show complaints of throat cancer.  To this regard, the Board notes that the record contains medical evidence of throat cancer and that the Board is not qualified to make a medical determination on whether the Veteran's tongue cancer metastasized to throat cancer.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (the Board cannot render its own independent medical judgments); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F. 3d. 1239 (Fed. Cir. 1997) (presumptive service connection refers to the primary cancer site and not a metastatic site).  Thus, a VA examination is warranted to identify the present nature of the Veteran's cancer, and the etiology of such disability.  As for treatment records, in September 2013 correspondence, the Veteran reported that he had two private physicians review his claims file.  However, records of private treatment from these physicians are not associated with the clams file.  Under the circumstances, the RO should make an attempt to obtain these records prior to the final adjudication of this claim.  

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the claim for entitlement to service connection for tongue cancer, now clamed as throat cancer is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records, which have not already been associated with the claims file. 

2. The AOJ should contact the Veteran and request that he provide the full name and address of any medical facility and/or provider (VA or private) from whom he received treatment for his claimed cancer condition(s), to include the private physicians mentioned  in September 2013 correspondence from the Veteran.  Following receipt of that information, the AOJ should contact all facilities/providers in question, and request that they provide copies of any and all records of treatment provided the Veteran during that time period.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  

All attempts to procure such records should be documented in the file.  If the AOJ cannot locate any identified record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must be given an opportunity to respond.

3. After completing the above development, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and etiology of the Veteran's cancer disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed. 

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify the precise nature of the Veteran's cancer disability, to include whether his tongue cancer metastasized to throat cancer.  

If the examiner provides a diagnosis of tongue cancer, then the examiner shall answer the following question: 

Is it at least as likely as not (50 percent probability or more) that the current tongue cancer disability manifested during or within a year of service, or is otherwise related to service, to include exposure to herbicides (Agent Orange).

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion. 

4. Thereafter, the RO should readjudicate the service connection claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


